                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

M.S. WHOLESALE PLUMBING, INC.                                                 PLAINTIFF
on behalf of itself and all other entities
and persons similarly situated

v.                          CASE NO. 4:19-CV-00473 BSM

WESTFAX, INC.                                                               DEFENDANT

WELLS FARGO BANK, N.A.                                                      GARNISHEE

                                         ORDER

       The parties are ordered to submit by noon on July 17, 2019, briefs explaining why I

should not abstain. Wells Fargo Bank, N.A. is further ordered to submit its response to M.S.

Wholesale Plumbing, Inc.’s motion to remand by noon on July 17, 2019.

       IT IS SO ORDERED this 15th day of July 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
